 In the Matter ofTAOMrsoNPRODUCTS,INC., EMPLOYERandINTERNA-TIONAL UNION, UNITED AUTOMOBILE,AIRCRAFT &AGRICULTURAL.IMPLEMENT WORKERS OFAMERICA, LOCAL300(UAW-CIO), PE-TITIONERCase No. 8-P-2509.-Decided April 24, 1947StanleydSmoyer,byMessrs.Harry E. 87noyerandEugene B.Schwartz,of Cleveland, Ohio, for the Employer.Messrs. William K. ThomasandMichael Chesik,of Cleveland, Ohio,for the Petitioner.Mr. A. Sumner Lawrence,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONUpon a petition duly filed, hearing in this case was held at Cleve-land, Ohio, on February 28, 1947, before Richard C. Swander, hear-ing officer.The hearing officer's rulings made at the hearing are freefrom prejudicial error and are hereby affirmed. The Employer's mo-tion to dismiss is denied for reasons hereinafter stated.The Petition-er's motion to enlarge the record, filed subsequent to the hearing, is de-nied as seeking to add evidence of a cumulative nature to that alreadyin the record.The Employer's request for oral argument is deniedinasmuch as we are of the opinion that the record and the briefs filedsince the hearing adequately present the issues and positions of theparties.-IUpon the entire-record in the case, the: National-Labor RelationsBoard makes 'tile following :FINDINGS OF FACT1.THE BUSINESS OF TIE EMPLOYERThompson Products, Inc., an Ohio corporation engaged in the manu-,facture of automotive and aircraft parts, operates plants in varioussectionsof the United States, including two plants, the only onesinvolved in the proceeding, located at Cleveland and Euclid, Ohio, re-spectively.The Employer annually purchases for its Ohio operations73 N. L.R. B., No. 149.548 THOMPSON PRODUCTS, INC.549more than $500,000 worth 'of raw materials, of which approximately50 percent is obtained from,, sources outside the State of Ohio. Itannually produces finished products valued at more than $1,000,000,of which in excess of 50 percent is shipped to out-of-State-purchasers.The Employer admits and we find that it is engaged in commercewithin the meaning -of the National Labor Relations Act.II.THE ORGANIZATION INVOLVEDThe Petitioner is a labor organization affiliated with the Congressof Industrial Organizations, claiming to represent employees of theEmployer. -III.TILE QUESTION CONCERNING REPRESENTATIONThe Employer refuses to recognize the Petitioner as the exclusivebargaining representative of certain employees of the Employer untilthe Petitioner has been certified by the Board in ari appropriate unit.We find that a question affecting commerce'has arisen concerningthe representation, of employees of the. Employer, within the meaningof Section 9 (c) and Section 2' (6) and (7) of the Act.IV. THE APPROPRIATE UNITThe Petitioner seeks a unit of all production and maintenanceemployees 'of the Employer at its Cleveland, Ohio, plant, excludingoffice and clerical employees, time-study, plant-protection employees,outside truck employees, foremen, assistant foremen and other super-visory employees within the usual definition of the Board.While theEmployer does not object to the specific composition of the foregoingunit, it maintains that it is inappropriate because it fails to includethe employees at the 'Euclid, Ohio, operations of the Employer.The Employer's Cleveland operations consist of the original plantof the Employer at Clarkwood Road, Cleveland, Ohio, together withcertain related -operations conducted in various buildings locatedwithin a radius of approximately 3 miles from the Clarkwood Roadplant.The latter is, in turn, located, approximately 8 miles from theEmployer's larger and more recently established plant at Euclid,Ohio.'While it appears that both the Cleveland and Euclid plantsinvolve similar classifications, operations, and working conditions,and are subject to the same over-all supervision, the separate identityof each plant is shown by the fact that the hiring of employees has'The-Hriiplbyer's-Euclid plant,-established-in-1941 as `the`result'"of-war expansion, wasoperated under a Government lease by ThompsonAircraftProducts Company, a whollyowned and controlled subsidiary of the Employer,untilMay 31,1946,at which time theEmployer acquired legal title to the plant and 'caused the subsidiary corporation abovementioned to be dissolved 550DECISIONSOF NATIONALLABOR RELATIONS BOARDbeen conducted by the Employer upon a local plant basis; 2 and thatseparate and distinct pay rolls are maintained at each plant.Notwithstanding some transfers of employees in the past,,' it wouldappear that, upon the completion of the bulk transfers arising fromthe conversion of the Employer's business to a peacetime basis, thegreat majority of the employees of each plant will normally remainin the plant to which they are regularly assigned.Furthermore, theEmployer has by stipulation in successive Board proceedings recog-nized that the employees at the Cleveland and Euclid plants,, respec-tively, constitute separate bargaining units.'The Employer, in support of its contention that only a multiple-plant unit is appropriate, points to the fact that the Board has re-cently found appropriate a unit covering a group of employees at boththe Cleveland and Euclid plants; 5 that the Employer has recentlyacquired legal title to the Euclid plant; and that the Petitioner hasattempted to organize the employees in both the Cleveland and Euclidplants.The Employer apparently contends that the recent proceeding inwhich the Board found an appropriate unit covering certain employeesat both the Cleveland and Euclid plants, establishes conclusively itsposition that a unit limited to Cleveland plant employees would beinappropriate.The contention is, however, without merit inasmuchas the election in such proceeding did not result in the selection of abargaining representative 6So far as the Employer's contention based on 'a change of owner-ship is concerned, the Employer has admitted in an announcementmade to the employees at the Euclid plant, that "the change is a purely'legal one and will have no effect on any of the conditions of employ-ment now existing within the Company."We find, accordingly, thatthe, mere change in ownership referred to by the Employer is insuffi-cient to warrant'a disregard of the recognized separate identity of theplants herein concerned.2The hnmg of employees at each plant is handled by- a separate employment office andpeisonnel chtector3The tiansters of groups of employees and operations have occnued largely during theorganization of the Euclid plant and during the reoiganization period-after the war4SeeMatter of Thompson Products, Inc,, 40 NL R B 407,Matter of Thompson Prod-ucts. Inc,63 N L. R B 1495In addition thereto, the fact that the Employer has recently issued a 1947 handbook3pecifically designed for emplovees of the Euclid plant, indicates that the Employer stillregards its employees at the Euclid plant as separate and distinct from those at theCleveland plant-5SeeMatter of Thompson Pr oducts, Inc.,72 N L R B 64, where the Board, upon stipu-lation of the Employer and a labor organization other than the Petitioner,. found en ap-propriate unit covering all fieight truck drivers at both the Cleveland and Euclid plantsThe petition in this case was dismissed February 10, 1947, upon failure of tlie,employees,concerned to select a bargaining representative..SeeMatter of Louis Molina, et al.,66 N L R. B 592 ;Matter of He>rsheyMachrne andFoundry Company,69 N. L R. B. 1308. THOMPSON PRODUCTS, INC.551As regards the further contention of the Employer that the Peti-tioner's extent of 'organization makes inappropriate a unit limited toa single plant,the evidence indicates that the Petitioner has extendedits organization to both plants,but that due either to lack of intereston the part of the Euclid plant employees or the Employer's unfairlabor practices hereinabove mentioned,'it has,up to the present time,been unable to obtain sufficient representation among the employees ofthe Euclid plant to warrant making a request for an election therein.While it is true that the Petitioner has stated in a recent bulletin thatit expects shortly to file a petition for an election at the Euclid plant,this fact,in our opinion,does not detract from those factors upon whichwe hereinafter predicate our finding as to the appropriate inlit 8Because of the separation of the Cleveland and Euclid plants, thesemi-autonomous character of the Cleveland operations as indicatedby the authority of the plant employment office and personnel director,the probability that in the future there will be no appreciable transferof,employees between the Cleveland and Euclid plants,and the long-continued recognition of the separate identity of such plants, we areof the opinion that the employees at the Cleveland plant constitute aseparate unit appropriate for the purposes of collective bargaining.9We find that all production and maintenance employees of the Em-ployerat itsCleveland,Ohio, operations,excluding office and clericalemployees,time-study and'plant-protection employees,outside truckdrivers, foremen, assistant foremen,and all other supervisory em-ployees with authority to hire, promote,discharge,discipline,or other-wiseeffect changes in the status of employees,or effectively recom-melid such action,constitute a unit appropriate for the purposes ofcollectivebargainingwithin the meaning of Section 9(b) of the Act.V. THE DETERMINATION OP REPRESENTATIVESThe Employer moves that the petition be dismissed and no electiondirected, on the further ground that the number of its employees at itsCleveland plant will be materially increased upon completion of itspeacetime expansion program.It was disclosed at the hearing that the Employer was consideringthe transfer of 3 divisions totaling approximately 1,100 employees tothe Cleveland plant which, at the date of the hearing, had alreadyapproximately 1,600 employees.Inasmuch as the Employer, at theSee footnote 4, .spin a-The case ofFickett Brown Mfry Co,51 N L R. B 34,-and similar cases relied uponby the Employer as holding inappiopiiate a unit narrower than the scope of attemptedorganization by the Petitioner, have been overruledor are distinguishableSeeMatterof Standard 0?,erall Company,53 N L R B 960e SeeMatter of Pacific Lumber Company,51 N L R B 407;Matter of Carbide andCarbon Chemicals Corporation.64 N L R B. 330,Matter of May McEwen,KaiserCom-pany-May FallFashion Division, 66 N L R P. 1341,Matter of Salant it Salant, Inc,69N L R B 84 552DECISIONS OF NATIONAL LABOR RELATIONS BOARDtime of the hearing, employed more than 50 percent of its expectedpersonnel complementat the Cleveland plant,we find that an electionis now appropriates'DIRECTION OF ELECTION"As part of the investigation to ascertain representatives for thepurposes of collective bargaining with Thompson Products, Inc.,Cleveland, Ohio, an election by secret ballot shall be conducted as earlyas possible, but not later than thirty (30) days from the date of thisDirection, under the direction and supervision of the Regional Direc-tor for the Eighth Region, acting in this matter as agent for theNational Llibor Relations Board, and subject to" Sections 203.55 and'203.56, of National Labor Relations Board Rules and Regulations-Series 4, among,the employees in the unit found appropriate in Sec-tion IV, above, who were employed during, the pay-roll period imme-diately preceding the date of this Direction, including employees whodid not work during said pay-roll period because they were ill or onvacation or temporarily laic) off, and including employees in the armedforces of the United States who present'themselves in person.at thepolls, but excluding those employees who have since quit or been dis-charged for cause and have not been rehired or reinstated prior to thedate of the election, to determine whether or not they desire to be rep-resented by International Union, United Automobile, AircraftAgricultural ImplementWorkers of America, Local 300 (UAW-CIO), for the purposes of collective bargaining.CIIAilnt&N Hu lizoG took no part in the consideration of the aboveDecision and Direction of Election.,° See Matter of Iloosier-CardinalCo,poration,68 N L R B743;Matter of Textron, In-corporated,71 NL It B 731'iAnyparticipant-in the election herein may, upon its prompt request to,and approvalthereof by,the Regional Dnnector, have its name removed from the ballot